Case 2:19-cv-00040-JRG-RSP Document 16 Filed 04/19/19 Page 1 of 2 PageID #: 532



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 IMPLICIT, LLC,
                                                       The Honorable Rodney Gilstrap
                       Plaintiff,
                                                       Civil Action No. 2:19-cv-00040-JRG-RSP
        v.

 IMPERVA, INC.,                                        JURY TRIAL DEMANDED

                       Defendant.


                         CORPORATE DISCLOSURE STATEMENT


        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Imperva, Inc.

 declares that it is a wholly-owned subsidiary of Imperial Purchaser, LLC, which is a wholly-

 owned subsidiary of Imperva Intermediate, LLC, which is a wholly-owned subsidiary of Imperva

 Holdings, LLC, which is a wholly-owned subsidiary of Imperva Parent, LP, which is a wholly-

 owned subsidiary of Imperva Parent, GP, all of whose shares are held by Thoma Bravo Fund

 XIII, L.P., Thoma Bravo Fund XIII-A, L.P., and Thoma Bravo Executive Fund XIII, L.P.

 (collectively, the “Funds”). Thoma Bravo Partners XIII, L.P. is the sole general partner of the

 Funds. The sole general partner of Thoma Bravo Partners XIII, L.P. is Thoma Bravo LLC.

 Thoma Bravo, LLC has no parent corporation, and no publicly held corporation owns or controls

 10% or more of its stock.




                                               1
Case 2:19-cv-00040-JRG-RSP Document 16 Filed 04/19/19 Page 2 of 2 PageID #: 533



 Dated: April 19, 2019              Respectfully submitted,


                                    /s/ Michael J. Sacksteder
                                    Michael J. Sacksteder
                                    CA Bar No. 191605 (Admitted E.D. Tex.)
                                    msacksteder@fenwick.com
                                    Christopher L. Larson
                                    CA Bar No. 308247 (Admitted E.D. Tex.)
                                    clarson@fenwick.com
                                    Jessica L. Benzler
                                    CA Bar No. 306164 (Admitted E.D. Tex.)
                                    jbenzler@fenwick.com

                                    FENWICK & WEST LLP
                                    555 California Street, 12th Floor
                                    San Francisco, CA 94104
                                    Telephone:     415.875.2300
                                    Facsimile:     415.281.1350

                                    Counsel for Defendant
                                    IMPERVA, INC.




                                       2
